Citation Nr: 0314595	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-10 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
navicular fracture, non-union with avascular necrosis, 
proximal post-surgical fixation (hereinafter, left wrist 
disorder).

2.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disorder with acromioclavicular (AC) separation 
with displacement.

3.  Entitlement to a rating in excess of 10 percent for post 
ulna collateral ligament repair of the right thumb.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of neck strain.

5.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother, appellant's father, and DG


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1989.

Service connection was granted for the left wrist disorder, 
left shoulder disorder, and right thumb by a June 1989 rating 
decision.  The veteran was subsequently granted service 
connection for residuals of a neck strain by a November 1990 
rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 1999, a 
transcript of which is of record.

This case was previously before the Board in November 2000 
when it was remanded for additional development, to include 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002)), obtaining the 
veteran's vocational rehabilitation records, and requesting 
records from the Social Security Administration (SSA).  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with these remand directives, and that 
a new remand is not required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).

By a March 2003 statement, the veteran's representative 
raised the issue of entitlement to service connection for 
depression, claimed as secondary to the service-connected 
disabilities.  As it does not appear that this claim was 
adjudicated below, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the 
veteran's service-connected disabilities of the left wrist, 
left shoulder, right thumb, and neck, are all manifested by 
pain and resulting functional impairment.

3.  The competent medical evidence does not show that the 
service-connected left wrist disorder is manifest by 
unfavorable ankylosis in any degree of palmar flexion or with 
ulnar or radial deviation.

4.  The competent medical evidence does not show that the 
service-connected left shoulder disorder is manifest by the 
arm being limited to 25 degrees from the side, nor fibrous 
union of the humerus, nor nonunion of the humerus (a false, 
flail joint), nor loss of head of the humerus (flail 
shoulder).

5.  The competent medical evidence does not show that the 
service-connected right thumb disorder is manifest by 
impairment analogous to unfavorable ankylosis, nor impairment 
analogous to amputation of the thumb, nor moderate incomplete 
paralysis of the right hand.

6.  The competent medical evidence does not show that the 
service-connected neck disorder is manifest by moderate 
limitation of motion, nor demonstrable deformity of the 
vertebral body.

7.  The competent medical evidence reflects that the 
veteran's nonservice-connected disabilities significantly 
impact his ability to obtain and/or maintain substantially 
gainful employment, particularly a lumbosacral spine 
disorder, chronic pain syndrome, the residuals of a 
cerebrovascular accident (CVA), and depression.

8.  The preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
disabilities alone preclude him from obtaining and/or 
maintaining substantially gainful employment consistent with 
his education and past work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected left wrist disorder are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 
(2002).

2.  The criteria for a rating in excess of 20 percent for a 
left shoulder disorder with AC separation with displacement 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5201-5203 (2002).

3.  The criteria for a rating in excess of 10 percent for 
post ulna collateral ligament repair of the right thumb.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5224 
(2002).

4.  The criteria for a rating in excess of 10 percent for 
residuals of neck strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285 
and 5290 (2002).

5.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 3.340, 3.341, 4.16, 4.19 (2002); Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the VCAA became 
law on November 9, 2000.  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for higher disability ratings, by various 
documents such as the August 1998 rating decision, the April 
1999 Statement of the Case (SOC), and the various 
Supplemental Statements of the Case (SSOCs).  Further, the 
veteran was notified of the enactment of the VCAA by the 
November 2000 Board remand, and the RO addressed the 
applicability of the VCAA to the facts of this case by the 
most recent SSOC of December 2002.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the RO 
accorded the veteran multiple examinations in relation to 
this claim, and he has not indicated that his disabilities 
have increased in severity since the last examination.  
Further, it does not appear that he has identified any 
pertinent evidence that has not been obtained or requested by 
the RO.  He also had the opportunity to present testimony in 
support of his case at the June 1999 personal hearing.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


General Background.  Service connection was granted for the 
left wrist disorder, left shoulder disorder, and right thumb 
by a June 1989 rating decision.  At that time it was noted 
that his service medical records showed left AC separation in 
April 1988, Grade I; an injury to his right thumb in May 
1988; and an injury to the left wrist in October 1988.  

By a November 1990 rating decision, service connection was 
granted for residuals of a neck strain.  At that time, it was 
noted that the service medical records were negative for any 
pre-service neck problems, and that he was seen in May 1988 
complaining of neck pain.  It was further noted that VA 
outpatient records from the summer of 1989 showed the neck to 
have limitation of motion and spasm.  

The record reflects that the veteran participated in a VA 
vocational rehabilitation program during 1990 and 1991.  
However, a March 1992 letter shows that this program was 
interrupted effective June 10, 1991, because of "W and I 
grades unsatisfactory progress."  The veteran was informed 
that he needed to contact VA on or before April 22, 1992, to 
make arrangements to reenter the rehabilitation program.  A 
subsequent letter dated in July 1992 informed the veteran 
that his benefits under the vocational rehabilitation program 
had been discontinued effective September 1, 1992, because he 
(the veteran) discontinued his training and had not made 
arrangements to return to active training.  The veteran was 
informed that if he wised to continue the program that he 
should contact VA immediately.  

The record indicates that the veteran reapplied for VA 
vocational rehabilitation benefits in 1994.  A February 1995 
evaluation report, completed by a VA psychologist, notes that 
the veteran wanted to train the field of mortician.  This 
report further notes that the veteran tended toward being a 
"work-a-holic" due to his obsessive compulsive traits, and 
that if he had any fault it was that he worked to the point 
of exhaustion and "burns-out."  Nevertheless, because he 
was sincerely motivated and appeared to be getting a better 
handle on how to pace himself, it was felt that he would do 
well in training to become a mortician.  Thus, it was 
recommended that he be allowed to go ahead with the training.  
However, records from April 1995 reflect that the veteran 
requested that he be allowed to interrupt his program for 6 
months.  Correspondence dated in December 1995 informed him 
that his request for vocational rehabilitation benefits was 
denied because he did not complete the initial evaluation 
process; that he was placed on interrupted status per his 
request, but failed to respond to attempts to contact him to 
complete the process.  Subsequent correspondence dated in 
January 1996 informed the veteran that the denial of his 
vocational rehabilitation benefits was final.

In January 1998, the veteran initiated his current increased 
rating claims, as well as his current TDIU claim.  On a VA 
Form 21-8940, Application for Increased Compensation Based on 
Unemployability, the veteran reported that his spine 
prevented him from securing or following any substantially 
gainful employment.  He also reported that he last worked 
full-time in 1992, and that he became too disabled to work at 
the same time.  Regarding his employment history, he reported 
that he was in the military from 1987 to 1989; from 1989 to 
1991 he was hospitalized because of his service-connected 
disabilities; he worked in retail for a mini mart from 
October 1991 to March 1992; and that he worked as a 
restaurant manager for one restaurant from March to September 
1992, and for a second restaurant from September to December 
1992.  The veteran stated that he had no current monthly 
earned income, and that he did not receive or expect to 
receive disability retirement benefits nor workers 
compensation.  With respect to his education, he indicated 
that he completed high school and took courses at a community 
college from February to March 1991, but that surgery 
precluded completion of the semester.

The RO sent out development letters in April and June 1998 
which requested information regarding the veteran's reported 
medical treatment and employment history.  One of the 
restaurants identified by the veteran responded that a search 
of payroll records by his name and social security number 
from 1995 through July 1998 did not show that he was employed 
by the restaurant for the stated period.  The other 
restaurant responded that the veteran resigned his position 
in February 1993 due to medical reasons.  

The veteran underwent a VA joints examination in April 1998.  
Examination of the shoulder revealed no atrophy.  It was 
noted that there was a saber type incision over the AC joint.  
However, there was little tenderness in the joint, and the 
joint was found to be stable.  Range of motion for the 
shoulder was flexion to 170 degrees, extension to 66 degrees, 
abduction to 134 degrees, and internal rotation to T12.  Both 
shoulders looked the same as far as amount of muscles.  
Further, it was noted that the veteran was fairly well 
muscled.  

Examination of the left wrist showed an incision along the 
lateral aspect.  Also, it was noted that he was tender to the 
slightest touch in his wrist, even though there was no 
swelling.  There was no atrophy in the forearm.  Range of 
motion for the wrist was extension to 62 degrees, flexion to 
24 degrees, ulnar deviation zero, radial deviation 10, 
pronation to 90 degrees, and supination to 80 degrees.  
Moreover, his grasp strength was found to be very weak on the 
left, and it was noted that he did not like the examiner to 
touch his wrist at all.  

Examination of the neck revealed no tenderness.  On range of 
motion testing, the veteran was able to laterally bend 34 
degrees to the right, and 24 degrees to the left.  He was 
able to rotate 40 degrees to right, and 34 degrees to the 
left.  The examiner stated that he had good flexion and 
extension.  

Neurologic examination of the veteran's upper extremities was 
noted to be extremely difficult.  His reflexes were 2+ 
biceps, triceps.  The examiner commented that he could not do 
brachial radialis on the left side because of wrist pain.  On 
the right it was 1+.  The veteran's muscle strength - 
excluding wrist flexion, extension, and grasp strength - was 
found to be excellent in the upper extremities.  It was 
stated that he had a rather diffuse numbness which was more 
of a glove type and involved the dorsum of the hand area and 
the palmar aspect of the hand including all fingers and went 
about 3 to 4 inches above the wrist and decreased as it went 
up.  The examiner stated that this was neither carpal tunnel 
nor ulnar nerve disease.  Additionally, the examiner stated 
that there was no evidence of ulnar nerve paralysis.  It was 
noted that the veteran did not know what this was and that he 
apparently carried a diagnosis of carpal tunnel syndrome.  
The examiner also commented that he could not do a Phalen's 
test on the left or on the right.  Tinel's sign was negative.  
Also, it was stated that the numbness was non-physiologic and 
was glove-like.

Based on the foregoing, the examiner's diagnostic impressions 
were status-post Mumford procedure with decreased range of 
motion as documented; fracture carpal navicular status-post 
bone graft with some apparent healing and decreased range of 
motion; cervical spine pain with decreased range of motion; 
and history of a diagnosis of carpal tunnel syndrome and 
history of a diagnosis of ulnar nerve paralysis, neither of 
which the examiner thought existed on examination.

Also in April 1998, X-rays were taken of the veteran's left 
hand, left wrist, and cervical spine.  X-rays of the left 
hand and wrist resulted in an impression of status-post 
internal fixation of previous left scaphoid fracture.  There 
were no findings to suggest that avascular necrosis was 
present, although fracture lucency was noted at the scaphoid 
neck.  Further, it was noted that there was a small 
radiopaque foreign body surround the left first proximal 
phalanx.  X-rays of the cervical spine resulted in an 
impression of mild disc space narrowing C6-7, and reversal of 
lordotic curvature.

VA medical treatment records were also obtained that covered 
a period from January 1997 to May 1998.  These records show 
treatment for a variety of medical problems, including 
chronic pain syndrome, headaches, psychiatric problems, left 
sided weakness, history of tobacco abuse, back problems 
following a July 1996 slip and fall in the shower, right knee 
problems, and bilateral lower extremity problems.  

In an April 1998 statement, a VA licensed clinical 
psychologist noted that the veteran had participated in VA's 
Mental Health Clinic's weekly chronic pain management support 
group for many years.  Further, it was stated that the 
veteran suffered from a chronic, severe post-traumatic stress 
disorder (PTSD) and a Chronic Pain Syndrome.  It was also 
stated that the veteran's PTSD was attributed to reports of 
"negligent care" following VA knee operations in 1990 and 
1993, and other VA medical treatment.  His pain syndrome was 
noted to include chronic pain from a disc protrusion at L4-5 
and L5-S1 resulting in back pain extending to both legs, 
chronic pain from two right knee operations, two right thumb 
reconstructions, pain from left shoulder surgery with left 
scaphoid fusion, and a CVA with resultant chronic migraine 
headaches and visual loss.  

It should be noted that the psychologist who completed the 
April 1998 statement also promulgated the February 1995 
vocational rehabilitation evaluation report summarized above.

In an August 1998 rating decision, the RO denied all of the 
veteran's increased rating claims, as well as his TDIU claim.  
The veteran appealed this decision to the Board.

At his June 1999 personal hearing, the veteran testified 
about the severity of his service-connected disabilities, as 
well as the circumstances of his original injuries.  He 
testified that he had lost a lot of motion with turning his 
head to the right, and that he experienced severe migraine 
headaches.  Further, he testified that the pain radiated down 
into his neck and shoulder, and into his hands which would go 
numb.  He testified that if he even pressed on his left 
shoulder, he would experience numbness, tingling sensation, 
and burning sensations in his hands.  Moreover, he testified 
that he could pick up no more than 5 pounds with his left 
hand, and that was if he kept his wrist straight.  He also 
indicated that he could not lift his left arm up to shoulder 
level.  In addition, he criticized the adequacy of his April 
1998 examination.  When asked, he indicated that he could not 
work a set schedule (40 hour, full-time job) due to his pain.  
Also, he provided a summary of his medical treatment, to 
include his medications.

The veteran subsequently underwent VA arranged orthopedic and 
neurologic examinations in July 1999.  Both the orthopedic 
and neurologic examiners noted that the veteran's claims file 
had been reviewed.

At the VA orthopedic examination, the veteran reported that 
he experienced neck pain "all the time."  The pain was 
increased with turning his head to the right.  Also, he 
reported associated headaches at the base of the skull.  He 
further reported that there was radiation of pain down the 
right arm.  Examination of the cervical spine showed range of 
motion as follows; flexion to 45 degrees, active and passive; 
extension to 55 degrees, active and passive; left and right 
lateral bending to 40 degrees, active and passive; and left 
and right lateral turning to 65 degrees, active and passive.  
There was no fatigue, weakness or lack of endurance with 
range of motion.  Further, there was no spasm or weakness, no 
paracervical tenderness, and no torticollis or other 
deformity.  The musculature showed no spasm or atrophy.

With regard to his right thumb, the veteran reported that he 
had no strength and that the "end of his thumb won't bend."  
There was also a feeling of "pressure" in the right thumb 
region.  Examination of the right thumb showed range of 
motion for the metacarpophalangeal joint was flexion to 25 
degrees active and 28 degrees passive, while extension was to 
12 degrees active and 15 degrees passive.  Range of motion 
for the interphalangeal joint was flexion to zero degrees 
active and 30 degrees passive, while extension was to 5 
degrees active and 15 degrees passive.  Further, the examiner 
noted that there was marked weakness of flexion and extension 
of the interphalangeal joint of the right thumb.  However, 
there was no tenderness to the thumb.  There was a 
hyperextension deformity of the thumb.  Muscle and nerve 
function of the right thumb was found to be normal.

Regarding the left wrist, the veteran reported that he could 
feel the metal from surgery.  Also, there was limited range 
of motion with constant discomfort.  On examination of the 
wrist, range of motion was noted to be as follows: 
dorsiflexion 35 degrees active, 50 degrees passive with pain; 
palmar flexion 50 degrees active, 55 degrees passive with 
pain; radial deviation 15 degrees active and passive; and 
ulnar deviation 5 degrees active, 12 degrees passive with 
pain.  Further, the examiner noted that there was weakness of 
the flexors and extensors of the left wrist.  There was also 
tenderness over the scaphoid bone at the base of the thumb.  
In addition, there was a healed incision on the volar aspect 
of the base of the thumb.  There was no edema, effusion, 
instability, weakness, or tenderness of the wrist.  Moreover, 
there was no redness, heat, abnormal movement or guarding of 
movement, nor signs of ankylosis or inflammatory arthritis.

With respect to his left shoulder, the veteran reported that 
he continued to have some discomfort in the shoulder.  On 
examination, range of motion was as follows: forward flexion 
30 degrees active, 50 degrees passive; abduction 40 degrees 
active, 75 degrees passive; internal rotation 30 degrees 
active and passive; and external rotation 55 degrees active, 
60 degrees passive.  Moreover, the examiner commented that 
there was limitation of range of motion due to weakness of 
the abductors.  There was no edema, effusion, instability, 
redness, heat, or abnormal movement.  Also, there was no 
guarding of movement.  However, there was tenderness over the 
AC joint.  It was further noted that there was a healed 
surgical incision over the AC joint, as well as palpatory 
absence of the distal end of the clavicle.  There was no 
presence of ankylosis, and no signs of inflammatory 
arthritis.  Additionally, there was a negative impingement 
sign and a negative apprehension sign.

The orthopedic examiner noted that comprehensive motor 
examination of the upper extremities including the shoulder 
abductors, flexors, extensors, wrist flexors and extensors, 
forearm supinators and pronators, finger extensors, flexors 
and intrinsic muscles showed 5+/5+ motor power bilaterally.  
Nevertheless, it was noted that there was a marked weakness 
of flexion and extension of the interphalangeal joint of the 
right thumb.  Comprehensive sensory examination of the upper 
extremities showed a normal dermatomal pattern to pinprick 
and deep touch.  Reflex testing showed biceps jerks, triceps 
jerks, and brachioradialis to all be 2+ on the both the right 
and the left.  

The orthopedic examiner also reviewed the results of X-ray 
studies conducted, in part, on the cervical spine, left 
shoulder, right hand, and an MRI of the left wrist.  X-rays 
of the cervical spine showed mild mid-cervical spondylosis 
and possible paraspinous muscle spasm.  X-rays of the left 
shoulder showed post-surgical changes resulting in widening 
of the AC joint area, otherwise unremarkable.  X-rays of the 
right hand showed a benign appearing lucency at the base of 
the thumb proximal phalanx, consisting with a bone cyst or 
other benign entity.  There were also mild osteoarthritic 
changes in the trapezioscaphoid joint.  Finally, the MRI of 
the left wrist showed post-operative changes involving the 
scaphoid.  However, there was no evidence of significant 
avascular necrosis.  Moreover, the MRI showed degenerative 
changes involving the radial carpal articulation of the 
proximal carpal row with some cystic changes involving the 
radial aspect of the lunate.  Remainder of the MRI was within 
acceptable limits.

Based on the foregoing, the orthopedic examiner diagnosed, 
among other things, status-post bone graft for left scaphoid 
non-union; radial carpal arthritic changes of the left wrist, 
secondary to scaphoid fracture; motor weakness of the 
extensors and flexors of the interphalangeal joint of the 
right thumb, etiology unknown; cervical muscle pain with no 
signs of a cervical disc injury; and left shoulder second 
degree AC separation, treated with a Mumford procedure, and 
residual weakness of the abductors of the left shoulder.  
Furthermore, the examiner opined that, based on the veteran's 
multiple disabilities, including his left shoulder, both 
hands, as well as his right knee, it would appear that he was 
disabled from any non-sedentary type of work activity.

At the neurologic examination, the veteran reported, in part, 
that since his initial shoulder injury he had been unable to 
raise the left shoulder.  He reported that "[i]t pinches and 
my arm goes numb."  Further, he reported that his left arm 
was "useless."  He also complained that his left wrist felt 
like it was "broken."  He reported completing high school, 
and that he had been on disability for the last seven years.  
Moreover, he reported that if he bumped his wrist or slept 
wrong with pressure applied to the left shoulder, the pain 
was increased.  Thus, he had to avoid sleeping in the usual 
positions that cause this aggravation.  Nothing improved the 
symptoms, and the frequency was continuous.  He reported that 
the severity was a 4 on a 1 to 10 scale.  Duration was 
continuous.  Additionally, he reported pain, weakness and 
functional loss, but no fatigue.  His current medications 
were Oxychodone, Vancenase, Albuterol, hydrocodone, Klonopin, 
Xanax, Wellbutrin, and Loscal.  He also reported that the 
medications took "the edge off," but didn't "kill [the] 
pain."   The only side effect was dry mouth.  

On examination, the examiner noted that the veteran was a 
slightly overweight man who sat in a wheelchair with 
bilateral articulated knee braces.  It was also noted that 
the veteran was able to stand from the wheelchair and walk to 
the examining table.  During the examination portion of the 
evaluation, he experienced marked pain behavior with 
guarding, bracing, and grimacing.  Mental status examination 
revealed him to have a mildly depressed mood.  Cranial nerves 
II to XII were intact.  There was no facial asymmetry.  Motor 
examination revealed diffuse breakaway weakness in all muscle 
tested in the left upper extremity and in the right APB.  It 
was noted that the veteran complained bitterly about pain 
when his left upper extremity was passively moved, especially 
the shoulder and wrist joint.  However, the examiner stated 
that he was unable to assess range of motion of the shoulder 
due to the veteran's complaints of severe pain.  Moreover, 
the examiner stated that there was no evidence of 
fasciculations or atrophy of the upper extremities.  Careful 
examination of the intrinsic hand muscles revealed no atrophy 
or fasciculations.  There was weakness of the interosseous 
muscles on the right hand, but again on the left he had give-
way or breakaway weakness.  Cerebellar examination was normal 
with respect to finger-to-nose testing and rapid tap testing.  
Gait was broad-based and slow, appearing to be laborious for 
the veteran.  Reflexes were 2+ ad completely symmetrical.  
Toes were down going.  Sensation was intact to temperature 
and pinprick in the upper extremities.  Grip strength was 
testing with a Jaymar dynamometer, the results of which were 
as follows:


Right
Left
Setting 1
75
20
Setting 2
94
27
Setting 3
121
35
Setting 4
95
30
Setting 5
75
30

The examiner commented that the last value was represented at 
maximum opening of the dynamometer.  On rapid cycling, a 
variable degree of grip was present on the left ranging from 
40 to 60 pounds and on the right up to 140 pounds.  It was 
noted that EMG/NCV studies of the left upper extremity were 
canceled by the veteran.

Based on the foregoing, the examiner diagnosed history of 
left shoulder injury; history of right thumb injury; history 
of left wrist injury; symptom magnification; and no evidence 
of ulnar neuropathy.  Further, the examiner emphasized that 
it was clear that the veteran showed signs of symptom 
magnification.  The examiner believed that the veteran's 
complaints were far out of proportion than anything seen on 
his physical examination and presentation.  With respect to 
his being unemployable, the examiner believed that the 
veteran would be able to perform at a desk job with little or 
no restriction.  The examiner also stated that he was 
unconvinced as to the validity of the veteran's left shoulder 
complaints, and clearly his findings showed a nonphysiologic 
presentation.  Moreover, the examiner stated that there was 
no evidence to support the claim of a major grip strength 
loss bilaterally present.  

Following the Board's remand, additional VA and private 
medical records were added to the claims folder, including 
records from the SSA.  These records continue to show 
treatment for a variety of medical conditions.  For example, 
records from September 2000 note that the veteran had a 
history of two episodes of possible stroke and transient 
ischemic attack.  He also reported that he had significant 
accidents or injuries in 1998, when he fell off a truck on 
his head and back, hurting his cervical spine, lumbar spine, 
left shoulder, and left wrist.  Further, he reported that he 
had had surgeries for the back, wrist, and shoulder, which 
had left him with residual left-sided weakness.  Bilateral 
knee problems were noted as well, for which he was in a 
wheelchair.  On motor function evaluation, it was noted that 
he had significant limitation of movement on the left upper 
extremity because of the old injury, but still no drift.  
Muscle testing was 5-/5 on the left upper extremity proximal 
and sital secondary to an old injury.  Otherwise 5/5 on all 
other extremities.  Tone was within normal limits.  In 
addition, deep tendon reflexes were found to be 2+ in the 
bilateral upper extremities, and 3+ bilateral lower 
extremities.  He was also found to have decreased rapid 
alternating movements and finger-nose-finer on the left upper 
extremity due to the old injury.  

Records from April 2001 noted that the veteran complained of 
multiple chronic medical problems, including degenerative 
arthritis with disc disease and chronic pain; status-post 
left shoulder surgery with residual immobility; stroke 
residual with limited use of left hand and left upper 
extremity; chronic pain syndrome from multiple muscular 
skeletal injuries and arthritis followed in pain clinic/pain 
group/ receive injections for pain control/denies suicidal 
ideations or intent; and status-post injury to right thumb 
requiring surgery and thumb fixed in extension position.  On 
examination, the veteran was found to have, among other 
things, limited range of motion of the neck, jugular venous 
distension (JVD).  He also had decreased strength and range 
of motion of the left upper extremity.  

Records from the SSA include an August 2001 determination and 
transmittal sheet completed by a psychologist which show a 
primary diagnosis of pain disorder associated with 
psychological and medical factors, and a secondary diagnosis 
of disorders of back (discogenic and degenerative).  

Records from October 2001 noted that pinprick was decreased 
in both hands, that manual muscle test (MMT) was 4/5 in the 
left upper extremity, and that he had decreased right grip 
strength.  Deep tendon reflexes were 2+ in the bilateral 
upper extremities.  Further, the right upper extremity 
coordination was intact, while the left upper extremity was 
diminished from weakness.  Assessment was neck sprain, and it 
was noted that all neck pain was left sided.  It was further 
noted that he had not had neck surgery, but that he had worn 
a Philadelphia collar for 3 months.  

Also in October 2001, it was noted that an MRI of the 
cervical spine revealed mild to moderate right-sided 
paracentral disc protrusion resulting in moderate right 
neural foraminal narrowing and mild right sided thecal sac 
flattening, otherwise no significant abnormality.  

In April 2003, the veteran's representative submitted a 
medical article on chronic pain syndrome, and a medical 
opinion from the VA psychologist who promulgated the April 
1998 statement.  The psychologist noted that the veteran had 
been attending weekly group therapy sessions for pain 
management support for many years and that his case was well 
known to the treatment staff.  The psychologist further noted 
that one of the more recent stressors of the veteran's case 
was being denied TDIU by the RO.  It was noted that the 
veteran was currently service-connected for his left wrist, 
left shoulder, and right thumb disorders.  Moreover, the 
psychologist opined that the veteran could no longer maintain 
gainful employment, nor could he sustain effective social 
relationships due to the severe, chronic pain and the severe, 
chronic depression resulting from his above mentioned 
service-connected disabilities.  Additionally, the 
psychologist reported that the veteran showed no evidence of 
manipulation or malingering, nor did he suffer from a 
personality disorder.  Therefore, the psychologist opined 
that the facts of the veteran's case could be taken at face 
value to represent the truth as he reported it.  
Unfortunately, due to the severity, chronicity, and nature of 
his depression and chronic pain resulting from his service-
connected disabilities, his prognosis for improvement 
remained poor and his condition should be considered to be 
permanently and totally disabling.

It should be noted that the psychologist promulgated similar 
statements in June 2000 and July 2001, in which he 
essentially opined that the veteran had chronic pain 
syndrome, as well as depression secondary to his service-
connected disabilities.

By a statement dated in May 2003, the veteran's 
representative noted, in part, that the July 1999 VA examiner 
had opined that the veteran's service-connected disabilities 
would prohibit him from maintaining non-sedentary work.  The 
representative contended that the pain medications prescribed 
for the veteran prevented sustained concentration, and would 
preclude sedentary work.  


I.  Left Wrist

Legal Criteria.  The record reflects that the veteran is 
right handed, and that the RO has evaluated the left wrist 
disorder pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 and 5215.

Diagnostic Code 5214 provides that if there is favorable 
ankylosis of the wrist of the minor extremity in 20 to 30 
degrees of dorsiflexion, a 20 percent evaluation is for 
assignment.  Any other position, except favorable, warrants a 
30 percent rating.  Unfavorable ankylosis in any degree of 
palmar flexion or with ulnar or radial deviation warrants a 
40 percent evaluation. 

The Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5215 provides that limitation of motion of 
the wrist to less than 15 degrees of dorsiflexion or where 
palmar flexion is limited in line with the forearm, a 10 
percent evaluation is for assignment.  This Code does not 
provide for a rating in excess of 10 percent.

Inasmuch as the April 1998 VA joints examiner determined that 
there was no evidence of carpal tunnel syndrome or ulnar 
nerve paralysis, the Board concludes that this type of 
impairment is not for consideration in evaluating the 
severity o the service-connected left wrist disorder.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his left wrist disorder.

As with all of his service-connected disabilities, the 
competent medical evidence shows that the service-connected 
left wrist disorder is manifest by pain and resulting 
functional impairment.  However, the record does not show 
that the severity of this impairment constitutes unfavorable 
ankylosis in any degree of palmar flexion or with ulnar or 
radial deviation.  The Board acknowledges that both the April 
1998 VA joints examination, and the July 1999 VA medical 
examinations, showed that the left wrist had limited motion, 
pain, and weakness.  However, in April 1998, range of motion 
for the wrist was extension to 62 degrees, flexion to 24 
degrees, ulnar deviation zero, radial deviation 10, pronation 
to 90 degrees, and supination to 80 degrees.  In July 1999, 
range of motion for the wrist was extension to 62 degrees, 
flexion to 24 degrees, ulnar deviation zero, radial deviation 
10, pronation to 90 degrees, and supination to 80 degrees.  
Moreover, the April 1998 VA examiner found no evidence of 
carpal tunnel syndrome nor ulnar nerve paralysis on 
examination.  Additionally, the July 1999 VA orthopedic 
examiner stated that there were no signs of ankylosis or 
inflammatory arthritis with respect to the left wrist.  
Therefore, the Board concludes that, even when taking into 
consideration the veteran's complaints of pain, these 
objective medical findings do not show that he meets or 
nearly approximates the criteria for a rating in excess of 30 
percent under Diagnostic Code 5214.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his left wrist disorder.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  In 
making this determination, the Board specifically noted the 
fact that the disability was manifested by pain, as noted 
above.  The Board also took into consideration the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of left wrist pain which would warrant a schedular 
rating in excess of the 30 percent evaluation currently in 
effect.  Therefore, the factors to be considered pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis 
for a rating in excess of 10 percent in the instant case.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Left Shoulder

Legal Criteria.  Under Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the minor arm 
when motion is only possible to the shoulder level or to 
midway between the side and shoulder level.  A 30 percent 
rating requires that motion be limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent rating is 
also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint).  An 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent rating requires nonunion 
with loose movement or dislocation.  These disabilities may 
also be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  This Code does not provide 
for a rating in excess of 20 percent.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his left shoulder 
disorder.

The Board acknowledges that the veteran's service-connected 
left shoulder is manifest by pain and resulting functional 
impairment, to include limitation of motion.  However, the 
range of motion findings do not show that the arm is limited 
to 25 degrees from the side.  The April 1998 VA joints 
examination showed that the veteran's left shoulder had 
flexion to 170 degrees, extension to 66 degrees, abduction to 
134 degrees, and internal rotation to T12.  Further, the July 
1999 VA orthopedic examination showed that the left shoulder 
forward flexion 30 degrees active, 50 degrees passive; 
abduction 40 degrees active, 75 degrees passive; internal 
rotation 30 degrees active and passive; and external rotation 
55 degrees active, 60 degrees passive.  Consequently, even 
when considering the veteran's complaints of pain, he does 
not meet or nearly approximate the criteria for the next 
higher rating of 30 percent under Diagnostic Code 5201.

With respect to Diagnostic Code 5202, the Board finds that 
the competent medical evidence does not show that the 
service-connected left shoulder disorder is manifest by 
fibrous union of the humerus, nor nonunion of the humerus (a 
false, flail joint), nor loss of head of the humerus (flail 
shoulder).  There is no radiographic evidence of any such 
impairment.  In fact, the X-rays conducted in conjunction 
with the July 1999 VA medical examinations showed post-
surgical changes resulting in widening of the AC joint area, 
but was otherwise unremarkable.  Accordingly, the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under Diagnostic Code 5202.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's left 
shoulder claim, and it must be denied.  As with the left 
wrist disorder claim, the Board took into consideration the 
complaints of pain and the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, but concluded that there was no objective 
evidence to support a finding that his left shoulder pain 
resulted in additional functional impairment so as to warrant 
a higher schedular rating.

Inasmuch as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert, supra; Ortiz, supra.

III.  Right Thumb

Legal Criteria.  Under Diagnostic Code 5224 favorable 
ankylosis of the thumb warrants a 10 percent evaluation.  
Unfavorable ankylosis of the thumb warrants a 20 percent 
evaluation.  The Rating Schedule provides that extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.

Under Diagnostic Code 5152, a 40 percent evaluation is 
assigned for amputation of the major thumb with metacarpal 
resection.  A 30 percent evaluations assigned for amputation 
of the major thumb at the metacarpophalangeal joint or 
through the proximal phalanx.  A 20 percent evaluation is 
assigned for amputation of the major thumb at the distal 
joint or through the distal phalanx.  38 C.F.R. § 4.71a.

The record also reflects that the RO evaluated the veteran's 
right thumb disorder on the basis of ulnar nerve impairment, 
pursuant to Diagnostic Code 8516.  Under this Code, mild 
incomplete paralysis of the ulnar nerve for the major hand 
warrants a 10 percent rating.  A 30 percent rating requires 
moderate incomplete paralysis.  A 40 percent evaluation 
requires severe incomplete paralysis.  A 60 percent 
evaluation is warranted for complete paralysis of the ulnar 
nerve of the major extremity exhibited by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; and weakened flexion 
of the wrist.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
right thumb disorder.

The Board has already acknowledged that all of the veteran's 
service-connected disabilities are manifest by pain and 
resulting functional impairment.  However, the competent 
medical evidence does not show that the service-connected 
right thumb disorder is manifest by impairment analogous to 
unfavorable ankylosis, nor impairment analogous to amputation 
of the thumb, nor moderate incomplete paralysis of the right 
hand.  

With respect to Diagnostic Codes 5224 and 5152, the Board 
notes that the April 1998 VA joints examiner stated that the 
veteran's muscle strength - excluding wrist flexion, 
extension, and grasp strength - was found to be excellent in 
the upper extremities.  This would include the right thumb.  
Further, the July 1999 VA orthopedic examiner noted that 
examination of the right thumb showed range of motion for the 
metacarpophalangeal joint was flexion to 25 degrees active 
and 28 degrees passive, while extension was to 12 degrees 
active and 15 degrees passive.  Range of motion for the 
interphalangeal joint was flexion to zero degrees active and 
30 degrees passive, while extension was to 5 degrees active 
and 15 degrees passive.  Although the examiner noted that 
there was marked weakness of flexion and extension of the 
interphalangeal joint of the right thumb, and a 
hyperextension deformity of the thumb, there was no 
tenderness to the thumb.  Moreover, muscle and nerve function 
of the right thumb was found to be normal.  Based upon these 
objective findings, the Board concludes that the severity of 
the right thumb does not meet or nearly approximate the 
criteria of impairment analogous to unfavorable ankylosis, 
nor impairment analogous to amputation of the thumb.

Regarding Diagnostic Code 8516, the Board reiterates that the 
April 1998 VA joints examiner noted that the veteran's muscle 
strength - excluding wrist flexion, extension, and grasp 
strength - was found to be excellent in the upper 
extremities.  Granted, both the July 1999 VA orthopedic and 
neurologic examiners indicated that there was weakness in the 
right hand.  However, the objective findings regarding this 
weakness noted above, including the grip strength findings, 
indicate no more than mild incomplete paralysis, which 
corresponds to the current rating of 10 percent.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 10 percent for his 
service-connected right thumb disorder.  Even when taking 
into consideration the veteran's complaints of pain and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
objective evidence does not show that he meets or nearly 
approximates the schedular criteria for a higher rating under 
the pertinent Diagnostic Codes.  The benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 
supra; Ortiz, supra.

IV.  Neck Strain

Legal Criteria.  Diagnostic Code 5290 provides for the 
evaluation of limitation of motion of the cervical spine.  
When the limitation of motion of the cervical spine is 
slight, a 10 percent rating is provided.  When the limitation 
of motion is moderate, a 20 percent rating is provided.  When 
the limitation of motion is severe, a rating of 30 percent is 
warranted.  38 C.F.R. § 4.71a.

The record also reflects that the RO considered Diagnostic 
Code 5285 when evaluating the service-connected neck strain.  
Under this Code, residuals of vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces is 
assigned a 100 percent evaluation.  Consider special monthly 
compensation; with lesser involvements, rate for limited 
motion and nerve paralysis.  Residuals of a fracture of 
vertebra are to be rated 60 percent when there is no cord 
involvement but there is abnormal mobility requiring a neck 
brace (jury mast); in other cases the condition is to be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
neck strain.

The Board acknowledges that the competent medical evidence 
reflects that the veteran's service-connected neck disorder 
is manifest by pain and resulting functional impairment, to 
include limitation of motion.  However, the objective 
findings on range of motion testing indicates no more than 
slight limitation of motion, even when taking into 
consideration his complaints of pain; he does not meet or 
nearly approximate the requirement of moderate limitation of 
motion.  Specifically, the April 1998 VA joints examiner 
noted that the veteran was  able to laterally bend 34 degrees 
to the right, and 24 degrees to the left, and that he was 
able to rotate 40 degrees to right, and 34 degrees to the 
left.  Further, the examiner stated that he had good flexion 
and extension.  In July 1999, examination of the cervical 
spine showed range of motion as follows; flexion to 45 
degrees, active and passive; extension to 55 degrees, active 
and passive; left and right lateral bending to 40 degrees, 
active and passive; and left and right lateral turning to 65 
degrees, active and passive.  Moreover, there was no fatigue, 
weakness or lack of endurance with range of motion.  As such, 
the veteran is not entitled to a rating in excess of 10 
percent under Diagnostic Code 5290.

With respect to Diagnostic Code 5285, the Board notes that 
the veteran is service-connected for neck strain, not a 
vertebral fracture of the neck.  Moreover, there is no 
competent medical evidence that the neck is manifest by 
spinal cord involvement, nor abnormal mobility requiring the 
use of a neck brace (jury mast).  Thus, the veteran is not 
entitled to either the 100 percent or the 60 percent rating.  
Moreover, the Board notes that the April 1998 X-rays of the 
cervical spine resulted in an impression of mild disc space 
narrowing C6-7, and reversal of lordotic curvature.  
Subsequent X-rays in July 1999 showed mild mid-cervical 
spondylosis and possible paraspinous muscle spasm.  These 
findings do not indicate that there is radiographic evidence 
of demonstrable deformity of a vertebral body to support a 
separate 10 percent rating.  See Note following Diagnostic 
Code 5285.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
neck disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.

The Board notes that in making the above determination, it 
considered both the veteran's complaints of neck pain, and 
the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, 
there is no objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of neck 
pain which would warrant a schedular rating in excess of the 
10 percent evaluation currently in effect.  

V.  TDIU

Legal Criteria.  A total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU due to his service-connected disabilities.

The record reflects that the veteran's left wrist, left 
shoulder, right thumb, and neck disorders are his only 
service-connected disabilities.  As detailed above, the Board 
has determined that the veteran is not entitled to a rating 
in excess of 30 percent for his left wrist, a rating in 
excess of 20 percent for his left shoulder, nor ratings in 
excess of 10 percent of his right thumb and neck strain.  
Therefore, he has a combined rating of 60 percent.  38 C.F.R. 
§ 4.25.  Accordingly, he does not meet the schedular criteria 
for consideration of a TDIU under 38 C.F.R. § 4.16.  

The Board must now determine whether the veteran is entitled 
to a grant of a TDIU on an extraschedular basis.

Initially, the Board notes that the competent medical 
evidence reflects that the veteran's nonservice-connected 
disabilities significantly impact his ability to obtain 
and/or maintain substantially gainful employment, 
particularly a lumbosacral spine disorder, chronic pain 
syndrome, CVA residuals, and depression.  The Board also 
notes that the record reflects he was accepted into the VA 
vocational rehabilitation program on at least two separate 
occasions, but benefits were ultimately denied because of his 
own failure to complete the program.

The Board acknowledges that the April 2003 medical opinion 
from a VA psychologist opined that the veteran could no 
longer maintain gainful employment, nor could he sustain 
effective social relationships due to the severe, chronic 
pain and the severe, chronic depression resulting from his 
service-connected disabilities.  Additionally, the record 
reflects that this psychologist has evaluated the veteran for 
a number of years, beginning in at least February 1995, and, 
as such, is familiar with his condition.  However, this 
psychologist indicated in both the April 2003 statement, as 
well as the previous statements, that the veteran was 
unemployable due to chronic pain syndrome and depression.  
The veteran is not service-connected for any of these 
disabilities, and, as such, they are not for consideration in 
determining his entitlement to a TDIU.  Van Hoose, supra.  
Further, the psychologist indicated in the April 1998 
statement that the chronic pain syndrome was also due to both 
service-connected and nonservice-connected disabilities.  
Moreover, as this clinician is a psychologist, his expertise 
is in regard to the veteran's psychological/psychiatric 
condition, as opposed to the physical impairment attributable 
to the service-connected disabilities.  Consequently, the 
Board concludes that the findings of the July 1999 VA 
orthopedic and neurologic examinations, which focused on the 
physical impairment attributable to the service-connected 
disabilities, are entitled to more weight regarding the 
impact these disabilities have upon the veteran's 
employability.

As detailed above, both the July 1999 VA orthopedic and 
neurologic examiners essentially determined that the 
veteran's service-connected disabilities did not preclude him 
from sedentary employment, which, for VA purposes, 
constitutes substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  These opinions were based upon both an 
examination of the veteran and review of the pertinent 
evidence in his claims folder.  While the veteran's 
representative asserted in a May 2003 statement that the pain 
medications prescribed for the veteran prevented sustained 
concentration, and would preclude sedentary work, no 
competent medical evidence has been submitted in support of 
these assertions.  Therefore, the Board finds that the 
preponderance of the competent medical evidence is against a 
finding that the veteran's service-connected disabilities 
alone preclude him from obtaining and/or maintaining 
substantially gainful employment consistent with his 
education and past work experience.

The Board acknowledges that the veteran was granted SSA 
benefits due to medical disabilities.  However, the record 
reflects that, as with the April 2003 VA psychologist's 
opinion, the SSA's determination was based upon the 
impairment caused by nonservice-connected disabilities.  
Specifically, the nonservice-connected chronic pain syndrome 
and lumbosacral spine disorder.  As already stated, 
nonservice-connected disabilities are not for consideration 
in determining whether the veteran is entitled to a TDIU.  
Van Hoose, supra.

In summary, the Board finds that the competent medical 
evidence shows that the veteran's nonservice connected 
disabilities has a significant impact his ability to obtain 
and/or maintain substantially gainful employment, and that 
the preponderance of the competent medical evidence is 
against a finding that the veteran's service-connected 
disabilities alone preclude him from obtaining and/or 
maintaining substantially gainful employment consistent with 
his education and past work experience.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to a TDIU based 
upon his service-connected disabilities. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.340, 
3.341, 4.16, 4.19.















ORDER

Entitlement to a rating in excess of 30 percent for the 
service-connected left wrist disorder is denied.

Entitlement to a rating in excess of 20 percent for a left 
shoulder disorder with AC separation with displacement is 
denied.

Entitlement to a rating in excess of 10 percent for post ulna 
collateral ligament repair of the right thumb is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of neck strain is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

